Citation Nr: 1710999	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-23 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 2006 to March 2009, with additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the appeal has been transferred to the RO in Fargo, North Dakota.

The Veteran testified before the Board at an April 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in April 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to August 17, 2012, the Veteran's service-connected lumbar spine disability was manifested by no more than subjective complaints of pain and stiffness without objective evidence of guarding or muscle spasms resulting in abnormal spinal contour or altered gait, limitation of forward flexion to 60 degrees or less or a total range of motion of the lumbar spine to 120 degrees or less, nor is there objective evidence of ankylosis or incapacitating episodes totaling at least two weeks in a twelve month period.
2. As of August 17, 2012, the Veteran's service-connected lumbar spine disability was manifested by no more than subjective complaints of pain and stiffness without objective evidence of forward flexion limited to 30 degrees or less, nor is there objective evidence of ankylosis or incapacitating episodes totaling at least four weeks in a twelve month period.

3. The Veteran's lumbar spine disability is not manifest by any neurological manifestation for which service connection has not been previously awarded.


CONCLUSIONS OF LAW

1. Prior to August 17, 2012, the criteria for an increased initial evaluation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5242 and 5243 (2016).

2. As of August 17, 2012, the criteria for an initial evaluation of 20 percent, but not greater, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5242 and 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the functional effects of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, there has been substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, the VLJ who conducted the April 2012 hearing complied with the duties set forth in 38 C.F.R.      § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Lumbar Spine Disability

The Veteran's lumbar spine disability has been evaluated as 10 percent disabling throughout the appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  He asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  A 20 percent rating is the highest award possible for combined range of motion.

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral flexion and rotation are zero to 30 degrees in each plane.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Also potentially applicable to the Veteran's claim is Diagnostic Code 5243, pertaining to intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Turning to the record, at an October 2010 VA examination, the Veteran reported daily low back pain that increases with prolonged standing and walking, repetitive lifting, walking on uneven ground, or other certain activities.  Subjectively, he described the pain as a moderate dull ache to occasional sharp pain with stiffness.  On examination, the Veteran presented with a normal gait without spasm, atrophy or guarding.  Motion of the spine was limited to 85 degrees of flexion, 30 degrees of extension, 25 degrees of lateral rotation bilaterally, and 25 degrees of lateral flexion bilaterally; the total range of motion of the lumbar spine was 215 degrees.  The examiner stated there was no additional loss of motion during flare-ups or due to repetitive motion, pain, weakness, fatigability, lack of endurance, or incoordination.

At an August 2012 VA examination, the Veteran reported low back pain that flares three to five times daily, with pain rated 10/10 during these flares.  Following repetitive use testing, the Veteran demonstrated flexion limited to 60 degrees and extension limited to 10 degrees of motion.  There was no evidence of ankylosis of the spine, nor were there incapacitating episodes over the previous 12 months due to intervertebral disc syndrome.

Finally, at a December 2014 VA examination, the Veteran reported continuing low back pain controlled with movement limits and medication.  Following repetitive use testing, the Veteran demonstrated 65 degrees of flexion and 20 degrees of extension.  While the Veteran was found to have localized tenderness and guarding, neither resulted in an abnormal gait or spinal contour.  There was no evidence of ankylosis of the spine, nor were there incapacitating episodes over the previous 12 months due to intervertebral disc syndrome.

Following a review of the VA examinations discussed above, as well as additional VA treatment records, the Board finds that an initial evaluation in excess of 10 percent is not warranted at any point prior to August 17, 2012.  In this regard, there is no evidence of functional limitation of motion of the lumbar spine sufficient to warrant at least a 20 percent evaluation during this period, nor is there evidence of guarding, muscle spasm, or ankylosis of the lumbar spine.  

However, as demonstrated by the August 2012 VA examination report and VA physical therapy records, an initial evaluation of 20 percent, but not greater, is warranted under the General Rating Formula as of August 17, 2012.  In this regard, forward flexion of the lumbar spine is limited to 60 degrees or less during this period.  A higher evaluation is not warranted as there is no evidence of ankylosis of the spine or flexion limited to less than 30 degrees of motion.  The Board acknowledges that the report of the December 2014 VA examination reveals ranges of motion which would not support the award of a 20 percent evaluation.  However, in light of the complete record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disability more closely approximates a 20 percent evaluation throughout this period.  

With respect to intervertebral disc syndrome, there is no evidence of incapacitating episodes sufficient to warrant evaluations greater than those assigned above.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, there is no evidence of bed rest prescribed by a physician as required by regulation.  As such, a higher evaluation is not warranted based on the provisions of Diagnostic Code 5243.  Finally, the Board notes there is no evidence of neurological impairment, such as bowel or bladder impairment, for which service connection has not been previously awarded.

While the Veteran complains of pain throughout the range of motion of his lumbar spine, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion except as discussed above and does not serve as a basis for an initial evaluation greater than those assigned above.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").  

In sum, the Board finds the preponderance of the evidence weighs against the assignment of an initial evaluation for the Veteran's lumbar spine disability greater than 10 percent prior to August 17, 2012.  The benefit of the doubt rule does not apply to this stage of the appeal.  However, resolving all doubt in the Veteran's favor, the Board finds an initial evaluation of 20 percent, but not greater, is warranted for the Veteran's lumbar spine disability As of August 17, 2012.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's lumbar spine disability (e.g., pain and limited motion of the low back) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected left shoulder or lumbar spine disabilities, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain prior to August 17, 2012, is denied.

Entitlement to an initial evaluation of 20 percent for degenerative disc disease at L3-L5, spinal stenosis at L3-L4, and chronic mechanical low back pain as of August 17, 2012, is granted.


REMAND

In the April 2014 remand, the Board instructed that the Veteran be provided a VA examination to address his inferred TDIU claim.  This examination was not conducted.  Therefore, another remand is required to ensure substantial compliance with the Board's previous instructions.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to the development required for the Veteran's TDIU claim, although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate VA examiner or vocational specialist to address the combined impact of his service-connected disabilities on his employability.  These disabilities include anxiety disorder, degenerative disc disease with lumbar stenosis and chronic mechanical low back pain, and radiculopathy of the bilateral lower extremities.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of gainful employment, including any form of sedentary work.  When addressing the effect on the ability work the examiner must not consider the Veteran's age or any non-service connected disabilities.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles that led to the conclusion(s) reached.

2. Review the expanded record, including the examination report above.  If the evidence from the examination, together with other evidence of record, demonstrates that the Veteran was unemployable due to service-connected disabilities, then refer the claim to the Director of Compensation for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 4.16(b).

3. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


